140 U.S. 234 (1891)
BLOCK
v.
DARLING.
No. 299.
Supreme Court of United States.
Argued April 22, 23, 1891.
Decided May 11, 1891.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF KENTUCKY.
*237 Mr. T.F. Hallam for plaintiffs in error.
Mr. Orrin B. Hallam for defendant in error.
MR. JUSTICE HARLAN, after stating the case, delivered the opinion of the court.
1. The judgment rendered December 22, 1886, was for $3938.40, with interest thereon at the rate of six per cent per annum from the 11th of March, 1882. The principal and interest amounted at that time to $5062.07. But on a subsequent day the court, the defendants being present by counsel and not objecting, allowed the plaintiff to remit one hundred dollars of the judgment. This reduced the amount in dispute on the plaintiff's demand to less than $5000. It is, consequently, contended that there is nothing before us on this writ of error in respect to the plaintiff's cause of action against the defendants. This view cannot be sustained. The defendants *238 not only disputed the whole of the plaintiff's demand, but claimed judgment over against him for the amount of their counter-claim. So that the amount in dispute here is the aggregate of the demands of the respective sides. As said in Hilton v. Dickinson, 108 U.S. 165, 175, this court has jurisdiction "of a writ of error or appeal by a defendant when the recovery against him is as much in amount or value as is required to bring a case here, and when, having pleaded a setoff or counter-claim for enough to give us jurisdiction, he is defeated upon his plea altogether, or recovers only an amount or value which, being deducted from his claim as pleaded, leaves enough to give us jurisdiction, which has not been allowed." See also Bradstreet Company v. Higgins, 112 U.S. 227. The disallowance altogether of the defendants' counter-claim entitled them to a writ of error that would bring up the whole case, the original cause of action as well as the defence and counter-claim. This results from the fact that the defendants claimed that the plaintiff ought not to have judgment in any sum whatever, and that they were entitled to judgment for the amount of their counter-claim.
2. Although we have jurisdiction, so far as the value of the matter in dispute is concerned, the question is not properly before us as to whether the court erred in its charge to the jury upon the counter-claim. The general exception "to all and each part of the foregoing charge and instructions" suggests nothing for our consideration. It was no more than a general exception to the whole charge. The court below was entitled to a distinct specification of the matter, whether of fact or of law, to which objection was made. The charge covered all the facts arising out of the counter-claim, and clearly stated the law which, in the opinion of the court, governed the case. If its attention had been specifically called at the time to any particular part of the charge that was deemed erroneous, the necessary correction could have been made. An exception "to all and each part" of the charge gave no information whatever as to what was in the mind of the excepting party, and, therefore, gave no opportunity to the trial court to correct any error committed by it. Harvey *239 v. Tyler, 2 Wall. 328, 339; Beckwith v. Bean, 98 U.S. 266, 284; Moulor v. American Ins. Co., 111 U.S. 335, 337.
3. The exception by the defendants to the admission in evidence of certain letters received by the plaintiffs through the mail from the defendants, is not well taken. Those letters had more or less bearing upon the transaction out of which the respective claims of the parties arose.
4. Nor did the court below err in excluding evidence offered by the defendants conducing to show that the money claimed by the plaintiff to have been deposited with them to be paid to him on his order was so deposited with the intent to cheat and defraud his creditors. The evidence, if admitted, would not have relieved the defendants from responsibility to account for it. The plaintiff's suit to compel the return of the money may be regarded as one in disaffirmance of the arrangement under which the defendants claimed to have received it; and, if successful, would tend to defeat the alleged purpose of defrauding his creditors by having it kept upon secret deposit with the defendants. It is not a suit to recover money received and paid out under an illegal or immoral contract which has been fully executed. The suit is necessarily a disavowal upon the part of the plaintiff of any purpose to hide this money from his creditors. To allow the defendants to retain it upon the ground that he had originally the purpose to conceal it from his creditors would be inconsistent with the spirit and policy of the law. Spring Co. v. Knowlton, 103 U.S. 49, 58, and authorities there cited. Besides, the deposit was good as between the parties. The defendants do not represent the plaintiff's creditors, and the latter are not suing.
This disposes of all the exceptions arising upon the record.
Judgment affirmed.